DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 05/03/2022 was entered.
Claims 1-3, 21, 23, 34-39 and 63 are pending in the present application.
It is noting that claim 39 has been rejoined for examination in the Non-Final rejection dated 02/04/2022.  Accordingly, its status identifier should be “Currently amended” rather “Withdrawn; Currently amended” as indicated in the Amendment dated 05/03/2022.
Claims 1-3, 21, 23, 34-39 and 63 are examined on the merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Christopher R. Cowles on 06/24/2022.
The application has been amended as follows: 

In the Claims:
Claim 63 was amended below.  

Claim 63 (Currently amended)	The method according to claim 1, wherein the epithelial cell cancer is selected from the group consisting of Non-Hodgkin’s Lymphoma (NHL), clear cell Renal Cell Carcinoma (ccRCC), melanoma, sarcoma, leukemia, bladder, colon, rectum, brain, breast, head and neck, endometrium, lung, uterus, ovary, peritoneum, fallopian tubes, pancreas, esophagus, stomach, small intestine, liver, gall bladder, bile ducts and prostate cancer.  	

Examiner’s Comment
The prior art does not teach or fairly suggest a method for preparing a sequence-specific DNA damage agent suitable for the treatment of an epithelial cell cancer of a human subject by producing a CRISPR-Cas system nuclease targeting a non-coding, non-gene regulatory, intergenic region in an epithelial cancer cell-specific copy number amplification of a human subject as claimed in independent claim 1.  Additionally, the term “non-coding DNA sequence” as defined by the specification to include a non-protein coding sequence or a non-RNA coding sequence (paragraph [00139]).  Moreover, before the effective filing date of the present application (10/27/2015) in addition to the well characterized CRISPR-Cas9 system other CRISPR-Cas systems were known for genetic manipulations as evidenced at least by the teachings of Rath et al (Biochimie 117:119-128, 2015; Cited in previous PTO-892), Jiang et al (Annu. Rev. Microbiol. 69:209-228, 2015), Shmakov et al (Molecular Cell 60:385-397, 2015; Cited in previous PTO-892) and Beisel et al (US 2018/0155729 with an effective filing date of 06/15/2015).

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a method for preparing a sequence-specific DNA damage agent suitable for the treatment of an epithelial cell cancer of a human subject by producing a CRISPR-Cas system nuclease targeting a non-coding, non-gene regulatory, intergenic region in an epithelial cancer cell-specific copy number amplification of a human subject as claimed in independent claim 1.
Accordingly, claims 1-3, 21, 23, 34-39 and 63 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633